LITTLETON, Judge
(dissenting).
I do not think the interest of the surviving joint tenant was taxable under the rule announced in Shwab v. Doyle, 258 U. S. 529, 42 S. Ct. 391, 66 L. Ed. 747, 26 A. L. R. 1454, and Knox et al. v. McElligott, 258 U. S. 546, 42 S. Ct. 396, 66 L. Ed. 760. The joint tenancy in the case at bar was created prior to the enactment of the Revenue Act of November 8, 1916, which was not retroactive; one of the joint tenants died while the Revenue Act of 1918 was in force. This act was not retroactive. In Tyler et al. v. United States, 281 U. S. 497, 50 S. Ct. 356, 74 L. Ed. 991, 69 A. L. R. 758, and in each of the other two cases decided in the same opinion, the tenancy by the entirety was created after the passage of the Revenue Act of November 8, 1916, and in each case one of the tenants died before the enactment of the Revenue Act of 1924. Section 402 (d) of the Revenue Act of 1921 (42 Stat. 278) was not retroactive. The question presented in the case at bar was therefore not involved in Tyler et al. v. United States (Lucas v. Girard Trust Co. et al.), supra, and United States v. Provident Trust Co. et al., 291 U. S. 272, 54 S. Ct. 389, 78 L. Ed. 793. See Helvering v. Grinnell, 294 U. S. 153, 55 S. Ct. 354, 79 L. Ed. —, decided February 4, 1935.
Third National Bank & Trust Co. of Springfield v. White (D. C.) 45 F.(2d) 911, Id., 287 U. S. 577, 53 S. Ct. 290, 77 L. Ed. 505, involved section 302 (e) of the Revenue Act of 1924 (26 USCA § 1094 note), and Industrial Trust Co. et al. v. United States (Ct. Cl.) 9 F. Supp. 817, decided February 4, 1935, involved section 302 (g) of the 1924 Act. Both subsections (e) and (g) were specifically made retroactive -by subsection (h) of section 302.